Citation Nr: 1539679	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable initial evaluation for C5-C6 radiculopathy of the right (dominant) upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.


REMAND

The Veteran is seeking a compensable initial evaluation for her service-connected C5-C6 radiculopathy of the right (dominant) upper extremity, and a total disability rating based on individual unemployability due to her service-connected disabilities (TDIU rating).

At her July 2015 Travel Board hearing, the Veteran testified that her C5-C6 radiculopathy of the right (dominant) upper extremity had significantly worsened since her most recent VA examination in August 2011.  Specifically, she reported an increase in pain, limited motion, and weakness in the right upper extremity.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Under these circumstances, the RO must schedule the Veteran for an updated examination.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

At her July 2015 Travel Board hearing, the Veteran testified that her service-connected disabilities have prevented her from securing and following substantially gainful employment.  She testified that she was last employed in July 2001.  Under these circumstances, the RO must attempt to obtain any available updated treatment records, and schedule the Veteran for an examination to determine whether she is unable to obtain or retain substantially gainful employment solely due to the combined effects of her service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, including records from any medical treatment providers seen by her since December 2013.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be scheduled for an appropriate examination to determine the severity of her service-connected C5-C6 radiculopathy of the right (dominant) upper extremity.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings necessary to rate this disability must be reported in detail.  Specifically, the examiner must identify what nerves, if any, are effected; and for each nerve effected, indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination to determine the functional effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




